
	
		I
		111th CONGRESS
		1st Session
		H. R. 648
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2009
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Mr.
			 Honda, and Ms. Bordallo)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committees on
			 Oversight and Government
			 Reform and Small
			 Business, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish the Commission on Women’s Business
		  Ownership.
	
	
		1.Short titleThis Act may be cited as the
			 Women’s Business Ownership Act of
			 2009.
		2.EstablishmentThere is established a commission to be
			 known as the National Commission on Women’s Business Ownership
			 (hereinafter in this Act referred to as the Commission).
		3.Duties of the
			 Commission
			(a)Review
			 requiredThe Commission
			 shall—
				(1)review the status
			 of women business owners nationwide, and the progress made since the 1980 White
			 House Conference on Small Business;
				(2)review the role of
			 the Federal Government in aid to, and the promotion of, women business owners;
			 and
				(3)review data
			 collection procedures with regard to women-owned business and Federal
			 initiatives and procurement, with a view toward recommending
			 improvements.
				(b)Recommendations
			 requiredBased on its review, the Commission shall—
				(1)recommend new
			 private-sector initiatives regarding management and technical assistance to
			 women business owners;
				(2)recommend ways to
			 create greater access to credit for women in business; and
				(3)recommend ways to
			 enhance procurement opportunities for women business owners.
				(c)DefinitionFor
			 purposes of this Act, a business is owned by a woman if the sole owner is a
			 woman, or if one-half or more of the partners are women, or if it is a
			 corporation, where 50 percent or more of the stock is owned by women.
			4.Membership
			(a)In
			 generalThe Commission shall
			 be composed of nine members appointed as follows:
				(1)Three members
			 appointed by the President.
				(2)Three members
			 appointed by the Speaker of the House of Representatives from a list of fifteen
			 individuals nominated for such appointment by the chairman of the Committee on
			 Small Business of the House of Representatives.
				(3)Three members
			 appointed by the majority leader of the Senate from a list of fifteen
			 individuals nominated for such appointment by the chairman of the Committee on
			 Small Business and Entrepreneurship of the Senate.
				(b)Qualifications(1)Appointments under
			 subsection (a) shall be made from individuals whip are specially qualified to
			 serve on the Commission by virtue of their education, training, or experience,
			 and who are not officers or employees of the Federal Government or Members of
			 Congress.
				(2)Of the three individuals appointed
			 under each of paragraphs (1), (2), and (3) of subsection (a)—
					(A)no more than two members appointed
			 under each paragraph shall be of the same political party;
					(B)at least one member appointed under
			 each paragraph shall be a woman; and
					(C)at least one member appointed under
			 each paragraph shall be an individual who is a small business owner.
					(3)In making the appointments under subsection
			 (a), the appointing authorities should give consideration to achieving a
			 geographical balance.
				(c)TermMembers
			 shall be appointed for the life of the Commission, except that, if any member
			 of the Commission becomes an officer or employee of the Federal Government or a
			 Member of Congress, such individual may continue as a member of the Commission
			 for not longer than the thirty-day period beginning on the date such individual
			 becomes such an officer or employee or Member of Congress.
			(d)VacanciesA
			 vacancy in the Commission shall be filled in the manner in which the original
			 appointment was made.
			(e)PayMembers
			 of the Commission shall serve without pay, except members of the Commission
			 shall be entitled to reimbursement for travel, subsistence, and other necessary
			 expenses incurred by them in carrying out the functions of the Commission, in
			 the same manner as persons employed intermittently in the Federal Government
			 are allowed expenses under section 5703 of title 5, United States Code.
			(f)QuorumFive
			 members of the Commission shall constitute a quorum but a lesser number may
			 hold hearings.
			(g)Chairperson and
			 Vice ChairpersonThe Chairperson and Vice Chairperson of the
			 Commission shall be designated by the President. The term of office of the
			 Chairperson and Vice Chairperson shall be the life of the Commission.
			(h)MeetingsThe
			 Commission shall meet not less than four times nor more than six times each
			 year. Meetings shall be at the call of a majority of its members.
			5.Director and
			 Staff of the Commission
			(a)Director and
			 staff(1)The
			 Commission shall have a Director who shall be appointed by the Commission. The
			 Commission, with the recommendation of the Director, may appoint and fix the
			 pay of four additional personnel.
				(2)The Director and staff of the
			 Commission may be appointed without regard to section 5311(b) of title 5,
			 United States Code, and without regard to the provisions of such title
			 governing appointments in the competitive service, and may be paid without
			 regard to the provisions of chapter 51 and subchapter III of chapter 53 of such
			 title relating to classification and General Schedule pay rates, except that no
			 individual so appointed may receive pay in excess of the annual rate of basic
			 pay payable for GS–18 of the General Schedule.
				(b)ServicesThe
			 Commission may procure temporary and intermittent services under section
			 3109(b) of title 5 of the Unites States Code, but at rates for individuals not
			 to exceed the daily equivalent of the maximum annual rate of basic pay payable
			 for GS–18 of the General Schedule.
			(c)DetailsUpon
			 request of the Commission, the head of any department or agency may detail, on
			 a reimbursable basis, any of the personnel of such agency to the Commission to
			 assist the Commission in carrying out its duties under this Act.
			6.Powers of the
			 Commission
			(a)In
			 generalThe Commission may,
			 for the purpose of carrying out this Act, hold such hearings, sit and act at
			 such times and places, take such testimony, and receive such evidence, as the
			 Commission considers appropriate.
			(b)DelegationAny
			 member or agent of the Commission may, if so authorized by the Commission, take
			 any action which the Commission is authorized to take by this section.
			(c)Access to
			 informationThe Commission may secure directly from any
			 department or agency of the United States information necessary to enable it to
			 carry out this Act. Upon request of the Chairperson of the Commission, the head
			 of such department or agency shall furnish such information to the
			 Commission.
			(d)Use of
			 mailsThe Commission may use the United States mails in the same
			 manner and under the same conditions as other departments and agencies of the
			 United States.
			(e)Administrative
			 supportThe Administrator of General Services shall provide to
			 the Commission on a reimbursable basis such administrative support services as
			 the Commission may request.
			7.ReportsThe Commission shall transmit to the
			 President and to each House of the Congress such interim reports as it
			 considers appropriate and shall transmit a final report to the President no
			 later than twenty-six months after the date of the Commission’s first meeting.
			 The final report shall contain a detailed statement of the findings and
			 conclusions of the Commission, together with its recommendations for such
			 legislation and administrative actions as it considers appropriate.
		8.TerminationThe Commission shall cease to exist on the
			 date that it transmits its final report to the President and to each House of
			 the Congress.
		9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		
